{¶ 60} I concur in the majority's disposition of Appellant's first and second assignments of error. I respectfully dissent from the majority's disposition of Appellant's third assignment of error. Specifically, I disagree with its conclusion (and that of the Tenth District) that the fact the victim is less than thirteen years of age is not an additional element or circumstance which enhances the penalty for a violation of R.C. 2907.05(A). Because the verdict form did not contain the degree of the offense nor indicate an aggravating element was found, I believe Appellant's sentence on the GSI counts must be reversed, and the trial court resentence Appellant on those counts as fourth degree felonies in accordance with Pelfrey. *Page 15